Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 9, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 4, 9, 10, 11 recite the limitation "predetermined diameter".  There is insufficient antecedent basis for this limitation in the claims. For examination purposes the limitation “predetermined diameter” will be interpreted as “diameter” which are initially introduced in claims 1 and 7. 
Claims 3 and 10 recite the limitation “that torsionally fails at a same load as the drive lug”. It is not clear if applicant is claiming the same load is applied to the groove 130 as to the drive lug 140 or when a certain degree of torsional load is applied to the lug both lug and the groove fail. Please see par. 0023 which states “the diameter D is a diameter of a circle with a same second polar moment of area as a square section of a drive lug for which the ratchet mechanism is designed”
Claim 4 and 11 recite the limitation “wherein the predetermined diameter is a diameter of a circle with a same second polar moment of area as a square section of the drive lug.” It is unclear what 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Bobby Hu (US 20050097995 A1, Hereinafter “Hu”).
Regarding Claim 1 Hu discloses A tool including an internal component (See Fig. 13), comprising: 
a drive lug (See Annotated Fig. 13); and 
a groove (See Fig. 9 where the groove 13 is shown, Annotated Fig. 13 & ¶35 of Hu “A resilient retaining member 14 (a C-clip in this embodiment) is mounted in the annular groove 13” ) formed in the drive lug that has a diameter (See Annotated Fig. 13) adapted to promote failure of the drive lug prior to failure of the internal component.
The recitation “adapted to promote failure of the drive lug prior to failure of the internal component” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the diameter being adapted to promote failure (Functional language) not the claimed structure of the tool. 
Regarding Claim 2 Hu discloses the tool of claim 1, wherein the diameter is a minimum diameter across the groove. (See Fig. 9 and Annotated Fig. 13, Where the diameter on the groove is a minimum diameter compared with the diameter of the other parts of the drive lug) 
Regarding Claim 3 Hu discloses the tool of claim 1, wherein the diameter is a diameter of a cylinder (See Annotated Fig. 13, the diameter is a cylinder) that torsionally fails at a same load as the drive lug.
The recitation “torsionally fails at a same load as the drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of failing not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool, thus would be capable of doing torsionally failing at a same load as the drive lug when enough torsion is applied for them to fail at the same time. Therefore the prior art of record would be able to torsionally fail at a same load as the drive lug, meeting therefore the claimed limitations.

    PNG
    media_image1.png
    535
    562
    media_image1.png
    Greyscale

Regarding Claim 7 Hu discloses a tool comprising: a handle (See annotated Fig. 13); a ratchet head(See annotated Fig. 13) extending from the handle and including an internal component(See Fig. 13); and a drive lug (See Fig. 13) extending from the ratchet head and adapted to engage a work piece, the drive lug including: a first end portion (See Annotated Fig. 13) proximate to the ratchet head; a second end portion (See annotated Fig. 13) distal from the ratchet head; and a groove (See Fig. 9, where the groove 13 in shown, annotated Fig. 13 & ¶35 of Hu “A resilient retaining member 14 (a C-clip in this embodiment) is mounted in the annular groove 13”) formed in the drive lug between the first and second end portions, wherein the groove has a diameter (See annotated Fig. 13) adapted to promote failure of the drive lug prior to failure of the internal component.

Regarding Claim 8 Hu discloses the tool of claim 7, wherein the internal component is one or more of a gear (130) and a pawl (See ¶41 of Hu, “The wrench can be of the type including a gear and a switching member. As illustrated in FIG. 13”).
Regarding Claim 9 Hu discloses the tool of claim 7, wherein the diameter is a minimum diameter across the groove. (See Fig. 9 and Annotated Fig. 13, Where the diameter on the groove is a minimum diameter compared with the diameter of the other parts of the drive lug) 
Regarding Claim 10 Hu discloses the tool of claim 7, wherein the diameter is a diameter of a cylinder (See Annotated Fig. 13, the diameter is a cylinder) that torsionally fails at a same load as the drive lug.
The recitation “torsionally fails at a same load as the drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding Claim 4 Hu discloses the tool of claim 1, wherein the diameter is the diameter of a circle (See Annotated Fig. 13). Hu discloses the tool of Claim 1, but is silent on the diameter of the tool with a same second polar moment of area as a square section of the drive lug. Regarding the limitation of the tool having the same second polar moment of area as a square section of the drive lug, per applicant specification (Page 5, line 10) the definition of second polar moment of area is the resistance to torsional deformation which concurs with the known definition “The polar moment of inertia, also known as second polar moment of area is a shaft or beam's resistance to being distorted by torsion, as a function of its shape. The rigidity comes from the object's cross-sectional area only, and does not depend on its material composition or shear modulus. The greater the magnitude of the polar moment of inertia, the greater the torsional resistance of the object (see https://en.wikipedia.org/wiki/Polar_moment_of_inertia).”  However, Applicant has not disclosed that the tool having the same second polar moment of area as a square section of the drive lug solves any Page 5 line 16 to 20 of applicant specification). 
Moreover, it appears that Hu would perform equally well by having the tool with the same second polar moment of area as a square section of the drive lug. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the same second polar moment of area as a square section of the drive lug because the tool having the same second polar moment of area as a square section of the drive lug does not appear to provide any unexpected results.
Regarding Claim 5 Hu discloses the tool of claim 4, However Hu is silent to the drive lug has sides of length x and the second polar moment being x4/6.  Regarding the length of the drive lug limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change length of the sides based on usage of the device and size of sockets, since there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore, it is known in the art that drive lug sizes end length vary and are standardized (See Attached NPL (U) - GGG-W-660A Table 3 Page 4 for example). 
Regarding the limitation of the second polar moment of the drive lug being x4/6, per applicant specification the definition of second polar moment is the resistance to torsional deformation. Applicant has not disclosed that the second polar moment of the drive lug being x4/6 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 of applicant disclosure).
Moreover, it appears that Hu would perform equally well by having the second polar moment of the drive lug being x4/6. Accordingly, it would have been a matter of obvious design choice to one 4/6 because the t the second polar moment of the drive lug being x4/6 does not appear to provide any unexpected results.
Regarding Claim 6 Hu discloses the tool of claim 4, however Hu is silent to the diameter of the circle being D, and the second polar moment is πD4/32. Regarding the diameter of the circle being D limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change diameter of the sides based on usage of the device and size of sockets, since there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore, it is known in the art that drive lug sizes and diameter vary and are standardized (See Attached GGG-W-660A Table 3 page 4 for example). 
Regarding the limitation of the second polar moment is πD4/32, per applicant specification the definition of second polar moment is the resistance to torsional deformation. Applicant has not disclosed that the second polar moment is πD4/32 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 of applicant disclosure). 
Moreover, it appears that Hu would perform equally well by having the second polar moment being πD4/32. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have second polar moment being  πD4/32 because having second polar moment being πD4/32does not appear to provide any unexpected results.

Regarding Claim 11 Hu discloses, wherein the diameter is the diameter of a circle (See Annotated Fig. 13). Hu discloses the tool of Claim 7, but is silent on the diameter of the tool with a same Page 5 line 16 to 20 of applicant disclosure). 
Moreover, it appears that Hu would perform equally well by having the tool with the same second polar moment of area as a square section of the drive lug. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the same second polar moment of area as a square section of the drive lug because the tool having the same second polar moment of area as a square section of the drive lug does not appear to provide any unexpected results.
Regarding Claim 12 Hu discloses the tool of claim 11, however Hu is silent to the drive lug has sides of length x and the second polar moment being x4/6.  Regarding the length of the drive lug limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change length of the sides based on usage of the device and size of sockets, since there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore, it is known in the art that drive lug sizes end length are standardized (See Attached GGG-W-660A Table 3 page 4 for example). 
Regarding the limitation of the second polar moment of the drive lug being x4/6, per applicant specification the definition of second polar moment is the resistance to torsional deformation. Applicant has not disclosed that the second polar moment of the drive lug being x4/6 solves any stated problem or Page 5 line 16 to 20 of applicant disclosure).
Moreover, it appears that Hu would perform equally well by having the second polar moment of the drive lug being x4/6. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have the second polar moment of the drive lug being x4/6 because the t the second polar moment of the drive lug being x4/6 does not appear to provide any unexpected results.
Regarding Claim 13 Hu discloses the tool of claim 11, however Hu is silent to the diameter of the circle being D, and the second polar moment is πD4/32. Regarding the diameter of the circle being D limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change diameter of the sides based on usage of the device and size of sockets, since there is an absence of criticality to this dimension and there is also an absence of unexpected results. Furthermore, it is known in the art that drive lug sizes and diameter are standardized (See Attached GGG-W-660A Table 3 page 4 for example). 
Regarding the limitation of the second polar moment is πD4/32, per applicant specification the definition of second polar moment is the resistance to torsional deformation. Applicant has not disclosed that the second polar moment is πD4/32 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 of applicant disclosure).
Moreover, it appears that Hu would perform equally well by having the second polar moment being πD4/32. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hu Tool to have second polar 4/32 because having second polar moment being πD4/32does not appear to provide any unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US 8516927 B1) – Relates to a socket wrench includes a handle a ratchet head an internal component, a drive lug, first and second end portions and a groove. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        



/MAHDI H NEJAD/Examiner, Art Unit 3723